
	
		I
		112th CONGRESS
		2d Session
		H. R. 6051
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mrs. Bono Mack
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend certain provisions of title 49, United States
		  Code, relating to motor vehicle safety, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Motor Vehicle Safety Act of
			 2012.
		2.Permit reminder system
			 for non-use of safety belts
			(a)In
			 generalChapter 301 of title
			 49, United States Code, is amended—
				(1)in section 30122,
			 by striking subsection (d); and
				(2)by amending
			 section 30124 to read as follows:
					
						30124.Nonuse of
				safety beltsA motor vehicle
				safety standard prescribed under this chapter may not require a manufacturer to
				comply with the standard by using a safety belt interlock designed to prevent
				starting or operating a motor vehicle if an occupant is not using a safety
				belt.
						.
				(b)Conforming
			 amendmentThe analysis for chapter 301 of title 49, United States
			 Code, is amended by striking the item relating to section 30124 and inserting
			 the following:
				
					
						30124. Nonuse of safety
				belts.
					
					.
			3.Odometer
			 requirements
			(a)DefinitionSection 32702(5) of title 49, United States
			 Code, is amended by inserting or system of components after
			 instrument.
			(b)Electronic
			 disclosures of odometer informationSection 32705 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					(g)Electronic
				disclosuresNot later than 18
				months after the date of enactment of the Motor Vehicle Safety Act of 2012, in
				carrying out this section, the Secretary shall prescribe regulations permitting
				any written disclosures or notices and related matters to be provided
				electronically.
					.
			4.Increased
			 penalties and damages for odometer fraudChapter 327 of title 49, United States Code,
			 is amended—
			(1)in section
			 32709(a)(1)—
				(A)by striking
			 $2,000 and inserting $10,000; and
				(B)by striking
			 $100,000 and inserting $1,000,000; and
				(2)in section
			 32710(a), by striking $1,500 and inserting
			 $10,000.
			5.Extend
			 prohibitions on importing noncompliant vehicles and equipment to defective
			 vehicles and equipmentSection
			 30112 of title 49, United States Code, is amended—
			(1)in subsection (a),
			 by adding at the end the following:
				
					(3)Except as provided
				in this section, section 30114, subsections (i) and (j) of section 30120, and
				subchapter III, a person may not sell, offer for sale, introduce or deliver for
				introduction in interstate commerce, or import into the United States any motor
				vehicle or motor vehicle equipment if the vehicle or equipment contains a
				defect related to motor vehicle safety about which notice was given under
				section 30118(c) or an order was issued under section 30118(b). Nothing in this
				paragraph may be construed to prohibit the importation of a new motor vehicle
				that receives a required recall remedy before being sold to a consumer in the
				United States.
					;
				and
			(2)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (A), by striking or at the end;
				(B)in subparagraph
			 (B), by adding or at the end; and
				(C)by adding at the
			 end the following:
					
						(C)having no reason
				to know, despite exercising reasonable care, that a motor vehicle or motor
				vehicle equipment contains a defect related to motor vehicle safety about which
				notice was given under section 30118(c) or an order was issued under section
				30118(b);
						.
				6.Conditions on
			 importation of vehicles and equipmentChapter 301 of title 49, United States Code,
			 is amended—
			(1)in the chapter
			 analysis, by striking the item relating to section 30164 and inserting the
			 following:
				
					
						30164. Service of process; conditions on
				importation of vehicles and equipment.
					
					;
				  
				and(2)in section
			 30164—
				(A)in the section
			 heading, by adding ;
			 conditions on importation of vehicles and equipment at
			 the end; and
				(B)by adding at the
			 end the following:
					
						(c)Identifying
				informationA manufacturer (including an importer) offering a
				motor vehicle or motor vehicle equipment for import shall provide, upon
				request, such information that is necessary to identify and track the products
				as the Secretary, by rule, may specify, including—
							(1)the product by
				name and the manufacturer’s address; and
							(2)each retailer or
				distributor to which the manufacturer directly supplied motor vehicles or motor
				vehicle equipment over which the Secretary has jurisdiction under this
				chapter.
							(d)Regulations on
				the import of a motor vehicleThe Secretary may issue regulations
				that—
							(1)condition the
				import of a motor vehicle or motor vehicle equipment on the manufacturer’s
				compliance with—
								(A)the requirements
				under this section;
								(B)paragraph (1) or
				(3) of section 30112(a) with respect to such motor vehicle or motor vehicle
				equipment;
								(C)the provision of
				reports and records required to be maintained with respect to such motor
				vehicle or motor vehicle equipment under this chapter;
								(D)a request for
				inspection of premises, vehicle, or equipment under section 30166;
								(E)an order or
				voluntary agreement to remedy such vehicle or equipment; or
								(F)any rules
				implementing the requirements described in this subsection;
								(2)provide an
				opportunity for the manufacturer to present information before the Secretary’s
				determination as to whether the manufacturer’s imports should be restricted;
				and
							(3)establish a
				process by which a manufacturer may petition for reinstatement of its ability
				to import motor vehicles or motor vehicle equipment.
							(e)ExceptionThe
				requirements of subsections (c) and (d) shall not apply to original
				manufacturers (or wholly owned subsidiaries) of motor vehicles that, prior to
				the date of enactment of the Motor Vehicle
				Safety Act of 2012—
							(1)have imported
				motor vehicles into the United States that are certified to comply with all
				applicable Federal motor vehicle safety standards;
							(2)have submitted to
				the Secretary appropriate manufacturer identification information under part
				566 of title 49, Code of Federal Regulations; and
							(3)if applicable,
				have identified a current agent for service of process in accordance with part
				551 of title 49, Code of Federal Regulations.
							(f)RulemakingIn
				issuing regulations under this section, the Secretary shall seek to reduce
				duplicative requirements by coordinating with the Department of Homeland
				Security.
						.
				7.Port inspections;
			 samples for examination or testingSection 30166(c) of title 49, United States
			 Code, is amended—
			(1)in paragraph (2),
			 by striking and at the end;
			(2)in paragraph
			 (3)—
				(A)in subparagraph
			 (A), by inserting (including at United States ports of entry)
			 after held for introduction in interstate commerce; and
				(B)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
				
					(4)shall enter into a
				memorandum of understanding with the Secretary of Homeland Security for
				inspections and sampling of motor vehicle equipment being offered for import to
				determine compliance with this chapter or a regulation or order issued under
				this
				chapter.
					.
			8.Public
			 availability of recall information
			(a)Vehicle recall
			 informationNot later than 1
			 year after the date of enactment of this Act, the Secretary of Transportation
			 shall require that the motor vehicle safety recall information—
				(1)be available to
			 the public on the Internet;
				(2)be searchable by
			 vehicle make and model and vehicle identification number;
				(3)be in a format
			 that preserves consumer privacy; and
				(4)includes
			 information about each recall that has not been completed for each
			 vehicle.
				(b)RulemakingThe
			 Secretary of Transportation may initiate a rulemaking proceeding to require
			 each manufacturer to provide the information described in subsection (a), with
			 respect to that manufacturer’s motor vehicles, on a publicly accessible
			 Internet Web site. Any rules promulgated under this subsection—
				(1)shall limit the
			 information that must be made available under this section to include only
			 those recalls issued not more than 15 years prior to the date of enactment of
			 this Act;
				(2)may require
			 information under paragraph (1) to be provided to a dealer or an owner of a
			 vehicle at no charge; and
				(3)shall permit a
			 manufacturer a reasonable period of time after receiving information from a
			 dealer with respect to a vehicle to update the information about the vehicle on
			 the publicly accessible Internet Web site.
				(c)Promotion of
			 availability of recall informationThe Secretary of
			 Transportation, in consultation with the heads of other relevant agencies,
			 shall promote consumer awareness of the information made available to the
			 public pursuant to this section.
			9.Promotion of
			 National Highway Traffic Safety Administration hotline for manufacturer,
			 dealer, and mechanic personnelThe Secretary of Transportation shall
			 publicize the means for contacting the National Highway Traffic Safety
			 Administration in a manner that target mechanics, passenger motor vehicle
			 dealership personnel, and manufacturer personnel.
		10.Public
			 availability of communications with dealersSection 30166(f) of title 49, United States
			 Code, is amended—
			(1)by striking
			 A manufacturer shall give the Secretary of Transportation and
			 inserting the following:
				
					(1)In
				generalA manufacturer shall
				give the Secretary of Transportation, and the Secretary shall make available on
				a publicly accessible Internet Web
				site,
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)IndexCommunications required to be submitted to
				the Secretary under this subsection shall be accompanied by an index to each
				communication, that—
						(A)identifies the
				make, model, and model year of the affected vehicles;
						(B)includes a concise
				summary of the subject matter of the communication; and
						(C)shall be made
				available by the Secretary to the public on the Internet in a searchable
				format.
						.
			11.Passenger motor
			 vehicle information program
			(a)DefinitionSection
			 32301 of title 49, United States Code, is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
				(2)by inserting
			 before paragraph (2), as redesignated, the following:
					
						(1)crash avoidance means
				preventing or mitigating a crash;
						;
				and
				(3)in paragraph (2),
			 as redesignated, by striking the period at the end and inserting ;
			 and.
				(b)Information
			 includedSection 32302(a) of title 49, United States Code, is
			 amended—
				(1)in paragraph (2),
			 by inserting , crash avoidance, and any other areas the Secretary
			 determines will improve the safety of passenger motor vehicles after
			 crashworthiness; and
				(2)by striking
			 paragraph (4).
				12.Promotion of
			 vehicle defect reportingSection 32302 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(d)Motor vehicle
				defect reporting information
					(1)Rulemaking
				requiredNot later than 1
				year after the date of enactment of the Motor
				Vehicle Safety Act of 2012, the Secretary shall prescribe
				regulations that require passenger motor vehicle manufacturers—
						(A)to affix, in the
				glove compartment or in another readily accessible location on the vehicle, a
				sticker, decal, or other device that provides, in simple and understandable
				language, information about how to submit a safety-related motor vehicle defect
				complaint to the National Highway Traffic Safety Administration;
						(B)to prominently
				print the information described in subparagraph (A) within the owner’s manual;
				and
						(C)to not place such
				information on the label required under section 3 of the Automobile Information
				Disclosure Act (15 U.S.C. 1232).
						(2)ApplicationThe
				requirements under paragraph (1) shall apply to passenger motor vehicles
				manufactured in any model year beginning more than 1 year after the date on
				which a final rule is published under paragraph
				(1).
					.
		13.Study of crash
			 data collection
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 submit a report to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives regarding the quality of data collected through the National
			 Automotive Sampling System, including the Special Crash Investigations
			 Program.
			(b)ReviewThe
			 Administrator of the National Highway Traffic Safety Administration (referred
			 to in this section as the Administration) shall conduct a
			 comprehensive review of the data elements collected from each crash to
			 determine if additional data should be collected. The review under this
			 subsection shall include input from interested parties, including suppliers,
			 automakers, safety advocates, the medical community, and research
			 organizations.
			(c)ContentsThe
			 report issues under this section shall include—
				(1)the analysis and
			 conclusions the Administration can reach from the amount of motor vehicle crash
			 data collected in a given year;
				(2)the additional
			 analysis and conclusions the Administration could reach if more crash
			 investigations were conducted each year;
				(3)the number of
			 investigations per year that would allow for optimal data analysis and crash
			 information;
				(4)the results of the
			 comprehensive review conducted pursuant to subsection (b);
				(5)the incremental costs of collecting and
			 analyzing additional data, as well as data from additional crashes;
				(6)the potential for
			 obtaining private funding for all or a portion of the costs under paragraph
			 (5);
				(7)the potential for
			 recovering any additional costs from high volume users of the data, while
			 continuing to make the data available to the general public free of
			 charge;
				(8)the advantages or disadvantages of
			 expanding collection of non-crash data instead of crash data;
				(9)recommendations
			 for improvements to the Administration’s data collection program; and
				(10)the resources
			 needed by the Administration to implement such recommendations.
				14.Update means of
			 providing notification; improving efficacy of recalls
			(a)Update of means
			 of providing notificationSection 30119(d) of title 49, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by striking by first class mail and inserting in the
			 manner prescribed by the Secretary, by regulation;
				(2)in paragraph
			 (2)—
					(A)by striking
			 (except a tire) shall be sent by first class mail and inserting
			 shall be sent in the manner prescribed by the Secretary, by
			 regulation; and
					(B)by striking the
			 second sentence;
					(3)in paragraph
			 (3)—
					(A)by striking the
			 first sentence;
					(B)by inserting
			 to the notification required under paragraphs (1) and (2) after
			 addition; and
					(C)by inserting
			 by the manufacturer after given; and
					(4)in paragraph (4),
			 by striking by certified mail or quicker means if available and
			 inserting in the manner prescribed by the Secretary, by
			 regulation.
				(b)Improving
			 efficacy of recallsSection 30119(e) of title 49, United States
			 Code, is amended—
				(1)in the subsection
			 heading, by striking Second and inserting
			 Additional;
				(2)by striking
			 If the Secretary and inserting the following:
					
						(1)Second
				notificationIf the
				Secretary
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)Additional
				notificationsIf the
				Secretary determines, after taking into account the severity of the defect or
				noncompliance, that the second notification by a manufacturer does not result
				in an adequate number of motor vehicles or items of replacement equipment being
				returned for remedy, the Secretary may order the manufacturer—
							(A)(i)to send additional
				notifications in the manner prescribed by the Secretary, by regulation;
				or
								(ii)to take additional steps to locate
				and notify each person registered under State law as the owner or lessee or the
				most recent purchaser or lessee, as appropriate; and
								(B)to emphasize the
				magnitude of the safety risk caused by the defect or noncompliance in such
				notification.
							.
				15.Expanding
			 choices of remedy available to manufacturers of replacement
			 equipmentSection 30120 of
			 title 49, United States Code, is amended—
			(1)in subsection
			 (a)(1), by amending subparagraph (B) to read as follows:
				
					(B)if replacement
				equipment, by repairing the equipment, replacing the equipment with identical
				or reasonably equivalent equipment, or by refunding the purchase
				price.
					;
			(2)in the heading of
			 subsection (i), by adding of New Vehicles or Equipment at the end;
			 and
			(3)in the heading of
			 subsection (j), by striking Replaced and inserting
			 Replacement.
			16.Recall
			 obligations and bankruptcy of manufacturer
			(a)In
			 generalChapter 301 of title 49, United States Code, is amended
			 by inserting the following after section 30120:
				
					30120A.Recall
				obligations and bankruptcy of a manufacturerA manufacturer’s filing of a petition in
				bankruptcy under chapter 11 of title 11, does not negate the manufacturer’s
				duty to comply with section 30112 or sections 30115 through 30120 of this
				title. In any bankruptcy proceeding, the manufacturer’s obligations under such
				sections shall be treated as a claim of the United States Government against
				such manufacturer, subject to subchapter II of chapter 37 of title 31, United
				States Code, and given priority pursuant to section 3713(a)(1)(A) of such
				chapter, notwithstanding section 3713(a)(2), to ensure that consumers are
				adequately protected from any safety defect or noncompliance determined to
				exist in the manufacturer’s products. This section shall apply equally to
				actions of a manufacturer taken before or after the filing of a petition in
				bankruptcy.
					.
			(b)Conforming
			 amendmentThe chapter analysis of chapter 301 of title 49, United
			 States Code, is amended by inserting after the item relating to section 30120
			 the following:
				
					
						30120A. Recall obligations and bankruptcy of a
				manufacturer.
					
					.
			17.Repeal of
			 insurance reports and information provisionChapter 331 of title 49, United States Code,
			 is amended—
			(1)in the chapter
			 analysis, by striking the item relating to section 33112; and
			(2)by striking
			 section 33112.
			18.Monroney sticker
			 to permit additional safety rating categoriesSection 3(g)(2) of the Automobile
			 Information Disclosure Act (15 U.S.C. 1232(g)(2)), is amended by inserting
			 safety rating categories that may include after refers
			 to.
		19.National Highway
			 Traffic Safety Administration electronics, software, and engineering
			 expertise
			(a)Council for
			 vehicle electronics, vehicle software, and emerging technologies
				(1)In
			 generalThe Secretary of Transportation shall establish, within
			 the National Highway Traffic Safety Administration, a Council for Vehicle
			 Electronics, Vehicle Software, and Emerging Technologies (referred to in this
			 section as the Council) to build, integrate, and aggregate the
			 Administration’s expertise in passenger motor vehicle electronics and other new
			 and emerging technologies.
				(2)Implementation
			 of roadmapThe Council shall research the inclusion of emerging
			 lightweight plastic and composite technologies in motor vehicles to increase
			 fuel efficiency, lower emissions, meet fuel economy standards, and enhance
			 passenger motor vehicle safety through continued utilization of the
			 Administration’s Plastic and Composite Intensive Vehicle Safety Roadmap (Report
			 No. DOT HS 810 863).
				(3)Intra-agency
			 coordinationThe Council shall coordinate with all components of
			 the Administration responsible for vehicle safety, including research and
			 development, rulemaking, and defects investigation.
				(b)Honors
			 recruitment program
				(1)EstablishmentThe
			 Secretary of Transportation shall establish, within the National Highway
			 Traffic Safety Administration, an honors program for engineering students,
			 computer science students, and other students interested in vehicle safety that
			 will enable such students to train with engineers and other safety officials
			 for a career in vehicle safety.
				(2)StipendThe
			 Secretary of Transportation is authorized to provide a stipend to any student
			 during the student’s participation in the program established pursuant to
			 paragraph (1).
				(c)AssessmentThe
			 Council, in consultation with affected stakeholders, shall periodically assess
			 the implications of emerging safety technologies in passenger motor vehicles,
			 including the effect of such technologies on consumers, product availability,
			 and cost.
			20.Electronic
			 systems performance
			(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of Transportation
			 shall complete an examination of the need for safety standards with regard to
			 electronic systems in passenger motor vehicles. In conducting this examination,
			 the Secretary of Transportation shall—
				(1)consider the
			 electronic components, the interaction of electronic components, the security
			 needs for those electronic systems to prevent unauthorized access, and the
			 effect of surrounding environments on the electronic systems; and
				(2)allow for public
			 comment.
				(b)ReportUpon
			 completion of the examination under subsection (a), the Secretary of
			 Transportation shall submit a report on the highest priority areas for safety
			 with regard to the electronic systems to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives.
			21.Child safety
			 seats
			(a)Side impact
			 crashesNot later than 2
			 years after the date of enactment of this Act, the Secretary of Transportation
			 shall issue a final rule amending Federal Motor Vehicle Safety Standard Number
			 213 to improve the protection of children seated in child restraint systems
			 during side impact crashes.
			(b)Frontal impact
			 test parameters
				(1)CommencementNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Transportation shall commence a
			 rulemaking proceeding to amend the standard seat assembly specifications under
			 Federal Motor Vehicle Safety Standard Number 213 to better simulate a single
			 representative motor vehicle rear seat.
				(2)Final
			 ruleNot later than 4 years after the date of enactment of this
			 Act, the Secretary of Transportation shall issue a final rule pursuant to
			 paragraph (1).
				22.Child restraint
			 anchorage systems
			(a)Initiation of
			 rulemaking proceedingNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation shall initiate a rulemaking proceeding to amend Federal Motor
			 Vehicle Safety Standard Number 225 (relating to child restraint anchorage
			 systems) to improve the ease of use for lower anchorages and tethers in all
			 rear seat seating positions if such anchorages and tethers are feasible.
			(b)Final
			 rule
				(1)In
			 generalExcept as provided
			 under paragraph (2) and section 24, the Secretary of Transportation shall issue
			 a final rule under subsection (a) not later than 3 years after the date of
			 enactment of this Act.
				(2)ReportIf
			 the Secretary of Transportation determines that an amendment to the standard
			 referred to in subsection (a) does not meet the requirements and considerations
			 set forth in subsections (a) and (b) of section 30111 of title 49, United
			 States Code, the Secretary of Transportation shall submit a report describing
			 the reasons for not prescribing such a standard to—
					(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
					(B)the Committee on
			 Energy and Commerce of the House of Representatives.
					23.Rear seat belt
			 reminders
			(a)Initiation of
			 rulemaking proceedingNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Transportation shall initiate a rulemaking proceeding to amend Federal Motor
			 Vehicle Safety Standard Number 208 (relating to occupant crash protection) to
			 provide a safety belt use warning system for designated seating positions in
			 the rear seat.
			(b)Final
			 rule
				(1)In
			 generalExcept as provided
			 under paragraph (2) and section 24, the Secretary of Transportation shall issue
			 a final rule under subsection (a) not later than 3 years after the date of
			 enactment of this Act.
				(2)ReportIf
			 the Secretary of Transportation determines that an amendment to the standard
			 referred to in subsection (a) does not meet the requirements and considerations
			 set forth in subsections (a) and (b) of section 30111 of title 49, United
			 States Code, the Secretary of Transportation shall submit a report describing
			 the reasons for not prescribing such a standard to—
					(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
					(B)the Committee on
			 Energy and Commerce of the House of Representatives.
					24.New
			 deadlineIf the Secretary of
			 Transportation determines that any deadline for issuing a final rule under this
			 Act cannot be met, the Secretary of Transportation shall—
			(1)provide the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives with an
			 explanation for why such deadline cannot be met; and
			(2)establish a new
			 deadline for that rule.
			
